        CASE 0:20-cv-01105-SRN-DTS Doc. 23 Filed 08/21/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

Brion Finlay and all other similarly
situated,
                                               Case No. 20-cv-1105-SRN-DTS
              Plaintiff,

       vs.
                                                   MEET AND CONFER
MyLife.com Inc.                                      STATEMENT
              Defendant.


       I, Richard R. Voelbel, hereby certify that counsel for defendant MyLife.com

Inc. has had multiple telephone and email exchanges with counsel for plaintiff

Brion Finlay prior to filing this motion, to meet and confer regarding the issues

raised in MyLife.com Inc.’s Motion to Dismiss. As a result of this meet-and-confer

effort, the parties:

       Do not agree on the resolution of any part of the motion.
       CASE 0:20-cv-01105-SRN-DTS Doc. 23 Filed 08/21/20 Page 2 of 2




Dated: August 21, 2020                  FELHABER LARSON,

                                        By:   /s/ Richard Voelbel

                                        Richard R. Voelbel, #0387091
                                        220 South Sixth Street, Suite 2200
                                        Minneapolis, Minnesota 55402
                                        T: 612.339.6321
                                        rvoelbel@felhaber.com

                                        DLA PIPER LLP (US)

                                        Raj N. Shah (pro hac vice pending)
                                        Eric M. Roberts (pro hac vice pending)
                                        444 West Lake Street, Suite 900
                                        Chicago, Illinois 60606
                                        T: 312.368.4000
                                        raj.shah@dlapiper.com
                                        eric.roberts@dlapiper.com

                                        ATTORNEYS FOR MYLIFE.COM
                                        INC.




                                    2
